DISSENTING OPINION
Bowen, C. J.
I cannot agree with the majority opinion in this case.
*691The court below sustained the appellees’ motion for a judgment which was based on the grounds that the appellees had failed to show possession of said premises either in themselves or in any preceding grantor in their chain of title.
It is undisputed that the record does not show possession in appellants. The appellants are claiming as a remote. grantor of the appellees, and the record does not. show that at or near the time the appellees made a deed to the grantors of appellants that the appellees were then in possession of such premises.
The appellants in their brief concede the rule that where plaintiff in ejectment relies upon a record or paper title, he must show a regular chain of title from the government or some grantor in possession, or he must trace his title from the common source from-which he arid his adversary claim. But no length of chain or paper title which does not reach the sovereignty of the soil is sufficient in itself to constitute prima facie evidence of title; there must, in addition, be sufficient proof that at least one of the grantors had been in possession of the premises at or near the time of his. grant, citing ..-.18-Ám. Jur. 27, §25.
' In my'opinion, the record and the briefs of appellants do. riot disclose a prima facie showing of error, and this court, under the circumstances shown by the record, should order the filing of a brief on behalf of appellees, and this cause should; not be summarily reversed by reason of the failure of the appellees, to file á brief.
NOTE. — Reported inT02.N. E. 2d 208.